DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 03/20/2020 were reviewed and are acceptable.
Specification
The specification filed on 03/20/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a copper metallic material, does not reasonably provide enablement for any metallic material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 recites “a second part comprised of a metallic material” and Claim 13 recites “a metal hybrid infrastructure bipolar materials”.  Such recitations define the scope of the claims as including any metallic material. 
The disclosure teaches using copper (see Instant Specification [0033]), but fails to teach, or give examples of, any other metal.  Therefore, Applicant has not enabled one having ordinary skill in the art at the time of the invention to make and use the invention.
Furthermore, and in accordance with the In re Wands factors (see MPEP 2164.01(a)), the claims are not enabled when considered in light of the following factors:
Breadth of the claims:  the breadth of the claims is unclear from an interpretive standpoint, but seems to intend any metal capable of being deposited, i.e. plated, onto graphite.
The nature of the invention:  the invention is graphite-metal hybrid materials.
The state of the prior art:  given the state of the prior art, “metallic material” or “metal hybrid” requires a more detailed disclosure by the Applicant in order to enable one skilled in the art to make and use the invention as claimed.
The level of one of ordinary skill in the art:  one of ordinary skill in the art is considered to be high, skilled in the design of graphite-metal hybrid materials, and familiar with parameters that affect the rameters that affect teh supplies, and familiar with materials and  conductorstime of the invention to make and use the invenperformance of such materials.
The level of predictability in the art:  the level of predictability in this art is considered to be moderate, insofar as there are many variables known to affect graphite-metal hybrid materials.
The amount of direction provided by the inventor:  the inventor does not provide adequate direction as to how to make any graphite-metal hybrid material which meets the claim limitations.  For example, no direction is provided for any other metal than copper.  
The existence of working examples:  there is only one example in the specification which discloses the use of copper (see Instant Specification [0033]), and therefore, the specification does not enable one of ordinary skill in the art the ability to make and/or use the invention.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  the Applicant has not enabled one of ordinary skill in the art at the time of the invention to produce the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the specifics of the claimed invention.
Appropriate correction is required.

Claim(s) 3-6, 9-10, and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a metal configured to improve electrical conductivity”;
Claim 4 recites the limitation “a metal configured to improve a strength-to-weight ratio”;
Claim 5 recites the limitation “the metallic materials…are configured to improve chemical stability…in an alkaline environment”;
Claim 6 recites the limitation “the metallic materials…are configured to improve chemical stability in a secondary battery”;
Claim 9 recites the limitation “a compound that is chemically stable in an acidic environment”;
Claim 10 recites the limitation “the first and second parts are chosen to improve thermal conductivity…for use as a heat spreader”.
It is unclear what materials fulfill the recited limitations.  For purposes of this Office Action, it will be assumed that any metal capable of being plated, i.e. electrodeposited, onto graphite will fulfill the limitations regarding the second part, and any non-polar compound will fulfill the limitations regarding the third part.  
Claim 13 recites the limitations “the material” and “deposition bath” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemak et al. (US 2015/0090434 A1).
Regarding claim 1, Lemak et al. discloses a device (heat spreader, Title) comprising:

a second part (metallic coating/MMC) comprised of a metal material plated upon the exposed surfaces of the first part ([0050-0051]).
Regarding claim 2, Lemak et al. discloses all of the claim limitations as set forth above.
Lemak et al. further discloses that the first part comprises a sintered body graphite element (pyrolytic graphite, [0057]).
Regarding claims 3-6 and 10, Lemak et al. discloses all of the claim limitations as set forth above.
In as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, it is submitted that the heat spreader of Lemak et al. reasonably reads on the recited limitations because the second part, a metal (see e.g. Al or Cu, [0051]) is deposited via electroless deposition ([0050]).
Regarding claim 7, Lemak et al. discloses all of the claim limitations as set forth above.
Lemak et al. further discloses a third part (intermediate coating layer, [0053]) comprised of a non-polar compound (a polymer, [0053]) that fills and seals a void space in the device (it is submitted that an intermediate coating layer of a polymer applied to a porous graphite substrate will reasonably fill and seal at least one pore).
Regarding claim 9, Lemak et al. discloses all of the claim limitations as set forth above.
In as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, it is submitted that the heat spreader of Lemak et al. reasonably reads on the recited limitations because the third part is a non-polar compound (a polymer, [0053]).
Regarding claims 11 and 12, Lemak et al. discloses all of the claim limitations as set forth above.
Regarding the limitation “wherein the first and second part are a bipolar plate configured to be used in a redox flow battery and a fuel cell” or “are chosen to enable the device for use as a conductive 
Regarding claim 13, Lemak et al. discloses a method of manufacturing a metal hybrid infrastructure bipolar materials (heat spreader, Title) from porous graphite materials ([0055-0057]) comprising the steps of:
providing a raw material comprising a sintered body graphite element (pyrolytic graphite, [0057]); and
immersing the raw material in a deposition bath and subjecting the [raw] material to an electroless deposition treatment process ([0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemak et al. (US 2015/0090434 A1), as applied to claim 13 above, in view of Cao et al. (US 2015/0086871 A1).
Regarding claims 16, 19, and 20, Lemak et al. discloses all of the claim limitations as set forth above.
Lemak et al. discloses that electroless deposition may be used ([0050}0, but does not explicitly disclose the particulars of such a process.
Cao et al. teaches electroless deposition of copper ([0125-0126]).  Cao et al. teaches that electroless plating has been used to plate thin copper films on substrates, but that achieving consistent and reproducible deposition is challenging ([0127]).  Accordingly, Cao et al. teaches electroless deposition at low concentrations (of copper) that provides more convenient control over the reaction and precisely controls the amount of copper deposited ([0128-0129]).  Cao et al. teaches that the inventive process may be carried out as a single use plating bath ([0142]), and is reacted for 30 min at 60-65 °C ([0180]).
Lemak et al. and Cao et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely electroless deposition of copper.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize the electroless deposition method of Cao et al. with the 
Accordingly, the skilled artisan would find it obvious that the method of modified Lemak would comprise:
(claim 16) that the raw material is immersed in the deposition bath for a period greater than 1 minute (Cao: 30 min, [0180]);
(claim 19) that the raw material is immersed in the deposition bath via a batch process (Cao: as a single use, [0142]); and
(claim 20) the steps are carried out in an environment chamber configured to control temperature and pressure (Cao: carried out at 60-65 °C, [0180], which is noted to inherently control pressure because temperature and pressure are directly related).
Allowable Subject Matter
Claim(s) 8, 14-15, and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, a device and method of manufacturing said device, comprising:
(claim 8) the second part is removed from the exterior surfaces via an etching process;
(claim 14) drawing a vacuum around the raw material prior to immersing;
(claim 15) the raw material is immersed in the deposition bath for a period between 1 second and 1 minute;
(claim 17) the immersed raw material is pulled from the deposition bath and subsequently moved to an acid or base wash; and
claim 18) the immersed raw material is pulled from the deposition bath and subsequently moved to a gaseous etching system.
Lemak et al. (US 2015/0090434 A1) in view of Cao et al. (US 2015/0086871 A1)  is considered to be the closest relevant prior art to dependent claims 8, 14-15, and 17-18.  Lemak et al. in view of Cao et al. discloses most of the claim limitations as set forth above.
However, Lemak et al. in view of Cao et al. does not disclose, teach, fairly suggest, nor render obvious the recited limitations, and there does not appear to be any reasonable basis for the skilled artisan to be directed towards such.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lu et al. (US 2012/0328789 A1) discloses a metal-graphite foam composite (Abstract); and
Chou et al. (US 2017/0229715 A1) discloses a method of fabricating a bipolar plate of a flow cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        08/28/2021